Citation Nr: 0716139	
Decision Date: 05/31/07    Archive Date: 06/11/07

DOCKET NO.  05-03 494A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center (VAMC) of 
Northern California
(also styled as VA Northern California Health Care System)



THE ISSUE

Entitlement to payment or reimbursement of certain 
unauthorized medical expenses at a non-VA facility, Kaiser 
Permanente Medical Center (Kaiser), on and after March 16, 
2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel



INTRODUCTION

The veteran had active service from July 1946 to December 
1949.

The veteran has service connection for progressive 
dextroscoliosis, lumbosacral spine, rated as 60 percent 
disabling; anxiety reaction with pruritis, rated as 30 
percent disabling; and Guillain-Barre Syndrome with left 
lower extremity weakness, rated at 10 percent.  A total 
rating based on individual unemployability (TDIU) based on 
service-connected disabilities has been awarded, effective 
from February 18, 1998.

This appeal to the Board of Veterans Appeals (Board) is from 
action taken in July 2004 by the Fee Services Section of the 
VAMC.

It appears there is a great deal of pertinent documentation 
which is not now in the file before the Board, as will be 
discussed below.  Based upon the evidence now of record, it 
appears that the veteran filed his initial claim for 
reimbursement of the $600 which constituted his co-payment 
portion of personal insurance costs incurred for hospital 
care for two or so days in March 2004 at Kaiser Permanente 
Medical Center (Kaiser).  In fact, it appears, from the July 
2004 letter denying the claim, that Kaiser actually fied the 
claim on behalf of the veteran, for an "Episode of Care" on 
March 16 to March 18, 2004.

A copy of the denial letter which was sent to Kaiser is of 
record, dated July 16, 2004; with a copy shown to have gone 
to the veteran.  This correspondence states that the claim 
was denied because there were three criteria which must all 
be fulfilled, namely, that (1) the care must be rendered for 
adjudicated service-connected disabilities or for any 
condition of a veteran who has been adjudicated totally 
disabled; (b) that the care and services were rendered under 
a medical emergency of such a nature that delay would have 
been hazardous to life or health; and (3) VA or other federal 
facilities were not feasibly available [but not citing the 
remainder of the criteria within the pertinent statute].  

The letter stated that the denial of his claim was made on 
the basis that VA facility(ies) was/were feasibly available 
to provide the care.  See Zimick v. West, 11 Vet. App. 45, 49 
(1998) and Malone v. Gober, 110 Vet. App. 539, 541 (1997) 
with regard to all three of the above criteria having to be 
met, and other matters pursuant to 38 U.S.C.A. § 1728(a); 38 
C.F.R. § 17.120.

(The Board is aware that there is a separate provision of law 
under which a veteran may be reimbursed for unauthorized 
medical expenses in certain circumstances, i.e., 38 U.S.C.A. 
§ 1725; 38 C.F.R. §§ 17.1000-1002.  Section 1725 was enacted 
as part of the Veterans Millennium Health Care and Benefits 
Act (Millennium Act), Public Law No. 106-177, 113 Stat. 1556 
(1999).  However, among the criteria for eligibility under 
that law is a requirement that the veteran has no coverage 
under a health-plan contract for payment or reimbursement, in 
whole or in part, for the treatment that is the basis for the 
claim.  Since in the present case it is clear from the 
veteran's contentions that he has had coverage with Kaiser 
throughout the pertinent time period, the Millennium Act 
provisions are not applicable in this case.)

A letter advising the veteran of the Veterans Claims 
Assistance Act of 2000 (VCAA) was sent to him with a date-
stamp of January 19, 2005; it is noteworthy that a letter 
relating to his having filed a Notice of Disagreement is also 
dated January 19, 2005, with apparently the same date-stamp.

However, the only document now in the file which could be 
construed as a Notice of Disagreement (NOD), although dated 
July 21, 2005, is stamped as having been received September 
6, 2005.  Either of these dates would appear to have been 
untimely if the denial action date shown above is accurate, 
since the law requires that an NOD be filed within one year 
of the action being appealed.  38 U.S.C.A. § 7105(b)(1) (West 
2002 & Supp. 2006); 38 C.F.R. § 20.302(a) (2006).

An unsigned, undated, incomplete document entitled Statement 
of the Case (SOC) is of record reflecting the history of the 
claim prior to the purported decision and, while it indicates 
that a decision had been made, the date was omitted 
therefrom, as were all rationales for the decision, as well 
as a recitation of legal bases.  A separate cover page is 
also of record for an SOC, marked as having been issued (on 
an unstated date) in January 2005.  

In any event, a Substantive Appeal VA Form 9, dated January 
2005 is also of record, reflecting the veteran's arguments.  
Other VA Form 9's dated in February and August 2005 are also 
in the file, the aggregate of which serve to clarify the 
arguments at hand.

A memorandum is of record, dated in October 2005, to the 
effect that the denial of the veteran's claim had been in 
July 2004; that the only NOD then of record was dated July 
21, 2005, and that otherwise the file showed an SOC of 
January 19, 2005.  The official VA inquiry was made for a 
copy of an NOD or some other documentation from a date 
between the date of the denial and the SOC so as to make the 
appeal timely, noting that otherwise the Board would not 
accept it as such.  It is not shown whether such a document 
was otherwise forthcoming.  However, this issue may have been 
satisfactorily resolved (although this is not shown in the 
record), as the VAMC continued to procedurally and 
substantively address the appeal.

The veteran had initially requested a personal hearing in his 
Substantive Appeal, as acknowledged in a letter to him dated 
in November 2005.  However, he subsequently decided not to 
pursue that request, and so stated in writing in November 
2005.  It is noted that in that latter statement, the veteran 
also expressed his understandable confusion over the 
"problems and procedures involved" and asked that someone 
explain them to him; it is not shown that this was done.   

In May 2007, a Deputy Vice Chairman of the Board granted the 
veteran's Motion to Advance the Case on the docket pursuant 
to 38 U.S.C. § 7107 and 38 C.F.R. § 20.900(c).

The appeal is REMANDED to the VAMC via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.

REMAND

Under the criteria pertinent to this claim, and as identified 
above, there are three basic elements which must be fulfilled 
for a grant, e.g., that (1) the care must be rendered for 
adjudicated service-connected disabilities or for any 
condition in a veteran who has been adjudicated totally 
disabled; (2) that the care and services were rendered under 
a medical emergency of such a nature that delay would have 
been hazardous to life or health; and (3) VA or other federal 
facilities were not feasibly available, etc. 

The first is met, as noted above, since the veteran is 
considered to be rated as totally disabled under his TDIU.  

It might also be construed that the admission to Kaiser "as 
an emergency" has been conceded by the VAMC, as the only 
reason given for the denial was that a VA facility was 
feasibly available.  With regard to the substantive merits of 
that "emergency" issue, the veteran states that he was very 
ill at the time, with a pulse of 35 and unable to think 
clearly, and was thought to be having a heart attack.  He 
further states that they took him to the nearest private 
facility and that traveling another 20 minutes to the nearest 
VA facility, which does not have emergency care anyway, would 
have endangered his life.

Under pertinent guidelines, an emergency is defined as a 
"sudden, generally unexpected occurrence or set of 
circumstances, demanding immediate action".  See Hennessey v 
Brown, 7 Vet. App. 142, 147 (1994).  38 C.F.R. § 17.1000, one 
of the regulations implementing the Millennium Act, also 
defines emergency services.  Although certainly not a binding 
definition when considering reimbursement under 38 C.F.R. 
§ 17.120, it does provide frame of reference.

In this case, other than the veteran's brief summary, there 
is no other documentation of record which delineates what 
argument/definition of "emergency" may have been accepted 
by the VAMC.  In fact, there is no evidence in the file as to 
the nature of his claim, or the claim itself, records from 
Kaiser or the nearest VA facility, or for that matter, any 
other supporting documentation as to the incident involved.  
And while it is entirely appropriate that "emergency" may 
have been adjudicatively conceded as a fact in this case by 
the VAMC, it would be helpful to be able to understand the 
premise of and basis for that concession.

As for the third criterion, on which the claim was 
purportedly denied, namely that a VA facility was feasibly 
available, there is no collateral supportive evidence in the 
file other than the isolated stated conclusionary assertion 
expressed by a non-medical VAMC employee, without 
demonstrated evidentiary support.  

And finally, while the VAMC has indicated that this was the 
"second instance" of such a claim or circumstance, there is 
no evidence of record with regard to what that may mean, 
e.g., what was the nature and relevance of any "first 
instance".  It is conceivable that if the veteran has had 
similar prior incident(s), these might be pertinent with 
regard to possible prior authorization.  

The Board acknowledges the point made by the veteran's 
representative in the Appellant's Brief, in April 2007, that 
it is unfortunate so much effort and expense must be 
undertaken to address such a relatively modest amount of 
money under these circumstances.  However, the Board is bound 
to follow the law, and the veteran is entitled to a full 
adjudication of his claim and appeal.  Regrettably, the case 
must be delayed somewhat longer in order to effect a 
resolution.

The Board is constrained by law from rendering a judgment in 
such an instance absent any factual support whatsoever.  Even 
the SOC in this case is insufficiently complete to provide 
additional illumination in that regard, let alone adequately 
inform the veteran under the mandates of VCAA, as to what is 
required that he has not produced, what VA should provide 
assistance in obtaining, etc.

Accordingly, the case must be REMANDED for the following 
action:

1.  The appellant has the right 
to submit additional evidence and 
argument on the matter or matters 
the Board has remanded.  
Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  In this regard 
- 

a.  Specifically, if 
VA does not already 
have access to this 
information, the 
veteran should be 
asked to clarify how 
he was transported to 
the Kaiser facility, 
and, if by 
independent carrier, 
he should be asked 
for a signed release 
so that those records 
can be obtained from 
whomever provided 
transport.  

b.  The veteran 
should also be asked 
whether this or any 
similar situation has 
occurred before, as 
the VAMC has 
identified this 
instance as a second 
occasion.  If he has 
had similar prior 
incident(s), these 
should be documented 
in the file and 
adjudicatively 
addressed by the VARO 
as relates to a 
factual determination 
and/or the presence 
of any prior 
authorization as may 
impact on a repeat 
incident.

2.  The entire evidentiary record 
must be obtained, to include - 

a.  a copy of the 
veteran's actual 
claim and all 
pertinent segments 
of his pursuit 
thereof to include 
timely NOD, etc.;

b.  records of all 
pertinent contact, 
care and evaluations 
at VA facilities 
since 1998 (which 
constitute the 
latest VA records 
now in the file), 
and

c.  records 
documenting the care 
in March 2004 (and 
on other pertinent 
occasions, if any, 
as clarified by the 
veteran) at the 
Kaiser facility, and 
all must be included 
in the claims file.

3.  The VAMC should also be asked 
to address, in writing, the 
following questions - 

a.  what was the 
nature of the 
emergency;

b.  what are the 
distances and other 
pertinent logistics 
involved between the 
veteran's location at 
the time of the 
emergency (presumably 
from home, but to be 
clarified by him);

c.  why and upon what 
basis could a 
determination be made 
that VA facilities 
were available or 
unavailable to 
include whether the 
VAMC was then on a 
"divert" status, 
and;

d.  would an attempt 
to use or access a VA 
facility beforehand 
have been reasonable, 
sound, wise and/or 
practical, and if 
not, why?

4.  The case should then be 
reviewed by the VAMC and, if the 
decision remains adverse, a 
comprehensive SSOC should be 
issued to include all pertinent 
evidence and regulations, and the 
veteran and his representative 
should be afforded a reasonable 
opportunity to respond.  The case 
should then be returned to the 
Board for final appellate review  
The veteran need do nothing 
further until so notified. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2006).

